                                      Case 2:19-cv-10962 Document 1 Filed 12/30/19 Page 1 of 5 Page ID #:1



                                  1    Christopher J. Capalbo, Esq. (State Bar No. 222521)
                                       Chalsie D. Keller, Esq. (State Bar No. 309283)
                                  2    SIEGEL, MORENO & STETTLER, APC
                                       1011 Camino del Rio South, Suite 600
                                  3    San Diego, CA 92108
                                       (619) 525-7626
                                  4    (619) 525-7685 Facsimile

                                  5    Attorneys for Plaintiff, SEDGWICK CLAIMS MANAGEMENT
                                       SERVICES, INC. for STARSTONE NATIONAL INSURANCE
                                  6    COMPANY as real party in interest

                                  7

                                  8                                 UNITED STATES DISTRICT COURT

                                  9                                 CENTRAL DISTRICT OF CALIFORNIA

                                 10
SIEGEL, MORENO & STETTLER, APC




                                 11     SEDGWICK CLAIMS MANAGEMENT                     CASE NO.: 2:19-CV-10962
                                        SERVICES, INC. for STARSTONE
                                 12     NATIONAL INSURANCE COMPANY as
                                        real party in interest,
                                 13                                                    COMPLAINT FOR SUBROGATION
                                                             Plaintiff,
                                 14
                                               v.
                                 15
                                        UNITED STATES POSTAL SERVICE; THE
                                 16     UNITED STATES OF AMERICA; and
                                        DOES 1 to 20, inclusive,
                                 17
                                                              Defendants.
                                 18

                                 19           Plaintiff SEDGWICK CLAIMS MANAGEMENT SERVICES, INC. for STARSTONE
                                 20    NATIONAL INSURANCE COMPANY as real party in interest, complains and alleges against
                                 21    Defendants UNITED STATES POSTAL SERVICE; THE UNITED STATES OF AMERICA; and
                                 22    DOES 1 to 20, inclusive, and each of them, as follows:
                                 23                       JURISDICTION, VENUE, AND GENERAL ALLEGATIONS
                                 24       1. This is a civil action against THE UNITED STATES OF AMERICA brought pursuant to
                                 25           Federal Tort Claims Act, 28 U.S.C. Sec. 2671, et seq. Jurisdiction is proper pursuant
                                 26           to 28 U.S.C. §1346.
                                 27       2. This Court has jurisdiction over this action and Defendants THE UNITED STATES
                                 28           POSTAL SERVICE (hereinafter referred to as the “USPS”) and THE UNITED STATES
                                                                                   1
                                                                          COMPLAINT FOR SUBROGATION
                                      Case 2:19-cv-10962 Document 1 Filed 12/30/19 Page 2 of 5 Page ID #:2



                                  1          OF AMERICA have waived sovereign immunity and are amenable to suit. Federal

                                  2          Tort Claims Act, 28 U.S.C. Sec. 2671, et seq and 39 U.S.C. § 409, et seq.

                                  3       3. Venue is proper in this Court pursuant to 28 U.S.C. Sec. 1391(b) and 28 U.S.C.

                                  4          §1402., as the events, acts and omissions complained of herein occurred within this

                                  5          judicial district.

                                  6       4. Injured Worker Marisela Iniguez is an individual, and at all relevant times

                                  7          mentioned herein, was a resident of the State of California, and a citizen of the

                                  8          United States of America.

                                  9       5. Party in interest STARSTONE NATIONAL INSURANCE COMPANY is and was a

                                 10          Delaware Corporation authorized to transact business in the State of California as an
SIEGEL, MORENO & STETTLER, APC




                                 11          insurer and insured Marisela Iniguez’s employer, CAMELOT ENTERPRISES, INC., for

                                 12          workers’ compensation benefits at the time of the incident.

                                 13       6. Plaintiff SEDGWICK CLAIMS MANAGEMENT SERVICES, INC., is and was an Illinois

                                 14          Corporation authorized to transact business in the State of California as an insurer

                                 15          and as an insurance administrator and was the administrator of the workers’

                                 16          compensation claim filed with STARSTONE NATIONAL INSURANCE COMPANY as a

                                 17          result of the incident.

                                 18       7. At all relevant times mentioned herein, Defendants UNITED STATES POSTAL

                                 19          SERVICE; THE UNITED STATES OF AMERICA; and DOES 1 to 20, inclusive owned,

                                 20          maintained, operated and controlled a loading dock at the USPS Los Angeles
                                 21          location, 7001 South Central Ave, Room 368, Los Angeles, CA 90052.
                                 22       8. At all relevant times herein, Defendants UNITED STATES POSTAL SERVICE; THE

                                 23          UNITED STATES OF AMERICA; and DOES 1 to 20, inclusive, had a duty to use

                                 24          reasonable care in the maintenance of the loading docks at its USPS physical

                                 25          locations. The duties owed to the Injured Worker and those similarly situated, as

                                 26          well as Plaintiff in its capacity as the distributor of workers’ compensation benefits,
                                 27          were not discretionary and therefore defendants are not immune from suit due to

                                 28          any discretionary function exception to the waiver of sovereign immunity. Federal
                                                                                 2
                                                                       COMPLAINT FOR SUBROGATION
                                      Case 2:19-cv-10962 Document 1 Filed 12/30/19 Page 3 of 5 Page ID #:3



                                  1          Tort Claims Act, 28 U.S.C. Sec. 2671, et seq.

                                  2       9. That at all times mentioned herein, UNITED STATES POSTAL SERVICE is a

                                  3          governmental entity. That a claim was filed with the UNITED STATES POSTAL

                                  4          SERVICE and rejected. This complaint is timely filed within the 6 month period as

                                  5          per Govt. Code §945.6.

                                  6       10. Pursuant to the Federal Tort Claims Act, 28 U.S.C. Sec. 2675, on July 30, 2018,

                                  7          Plaintiff submitted a written claim for injury to Defendant USPS.

                                  8       11. On or about July 1, 2019, Defendant USPS denied Plaintiff’s claim.

                                  9       12. That plaintiff is ignorant of the true names or capacities, be they corporate associate,

                                 10          individual, or otherwise of defendants sued herein by the fictitious names of DOES 1
SIEGEL, MORENO & STETTLER, APC




                                 11          through 20, and each of them, and plaintiff will ask leave of this Court to amend this

                                 12          Complaint to reflect the true names and capacities of said fictitiously named

                                 13          defendants when the same have been ascertained.

                                 14                                      FIRST CAUSE OF ACTION

                                 15                        (Subrogation for Negligence against All Defendants)

                                 16       13. Plaintiff re-alleges and incorporates by reference each and every allegation

                                 17          contained in paragraphs 1 through 12 herein.

                                 18       14. At all relevant times mentioned herein, Injured Worker Marisela Iniguez was

                                 19          employed as a Mail Carrier, picking up packages for distribution.

                                 20       15. In August 2019, Marisela Iniguez was employed to pick up mail at the USPS location,
                                 21          7001 South Central Ave, Room 368, Los Angeles, CA 90052, through her employer
                                 22          CAMELOT ENTERPRISES, INC.

                                 23       16. On or about August 1, 2016, Marisela Iniguez was in the process of pushing a cart

                                 24          into her truck, loading her truck with mail, when her right foot slipped into a gap

                                 25          between a side bumper and the dock.

                                 26       17. This gap was described as being approximately six inches wide and having metal on
                                 27          each side

                                 28       18. As a result of her slipping, Marisela Iniguez’s right foot fell through the gap injuring
                                                                                  3
                                                                       COMPLAINT FOR SUBROGATION
                                      Case 2:19-cv-10962 Document 1 Filed 12/30/19 Page 4 of 5 Page ID #:4



                                  1             her leg from her foot to her upper thigh.

                                  2          19. Prior to August 1, 2016, Defendants, and each of them failed to maintain the USPS

                                  3             Los Angeles location premises so as to prevent injuries of this type from occurring.

                                  4          20. The aforementioned acts and omissions constituted a breach of the duty of care

                                  5             owed to the Injured Worker and thereby to Plaintiff by Defendants, and each of

                                  6             them.

                                  7          21. The injury sustained by Injured Worker was caused by the negligent, careless, and

                                  8             wrongful acts and/or omissions to act of USPS by and through its agents, servants,

                                  9             and employees, acting within the scope of their agency/employment.

                                 10          22. As a direct and proximate result of the actions and inactions of Defendants, and each
SIEGEL, MORENO & STETTLER, APC




                                 11             of them, as described herein, Injured Worker made a claim through her employer

                                 12             for Workers’ Compensation benefits.

                                 13          23. As a direct and proximate result of the actions and inactions of Defendants, and each

                                 14             of them, as described herein, Plaintiff has, to date, paid to will be required to pay to

                                 15             or otherwise on behalf of Marisela Iniguez, the sum of $119,340.03. Pursuant to the

                                 16             terms of the aforementioned policy of workers’ compensation insurance, Plaintiff

                                 17             thereby became subrogated to all of the rights of, and entitled to enforce all

                                 18             remedies of said Injured Worker against Defendants and each of them, to the extent

                                 19             of said rights.

                                 20          24. As a direct and proximate result of the actions and inactions of Defendants, and each

                                 21             of them, as described herein, Plaintiff has incurred economic damages, including but
                                 22             not limited to medical benefits of $58,129.89 and indemnity benefits of $61,210.14

                                 23             and will continue to incur economic damages, in an amount to be proven at trial, as

                                 24             the workers’ compensation claim remains open at this time. Plaintiff, under its

                                 25             policy, paid, or anticipates to be required to pay, to or on behalf of its insured and

                                 26             Injured Worker the sum of $119,340.03 and became subrogated to those damages
                                 27             pursuant to California Labor Code §3850, et seq.

                                 28    ///
                                                                                     4
                                                                          COMPLAINT FOR SUBROGATION
                                      Case 2:19-cv-10962 Document 1 Filed 12/30/19 Page 5 of 5 Page ID #:5



                                  1                                        CLAIM FOR RELIEF

                                  2           WHEREFORE, Plaintiff prays judgment as against Defendants, and each of them, as

                                  3    follows:

                                  4       1. For the sum of $119,340.03, the total benefits paid at this time, less expenses.

                                  5       2. For costs of suit incurred herein;

                                  6       3. For such other and further relief as the Court may deem just and proper.

                                  7

                                  8

                                  9
                                        Dated: December 30, 2019                  Respectfully submitted,
                                 10
SIEGEL, MORENO & STETTLER, APC




                                                                                  SIEGEL, MORENO & STETTLER
                                 11

                                 12
                                                                                  By:_______/s/_______________________
                                 13                                                   Christopher J. Capalbo, Esq.
                                                                                      Chalsie D. Keller, Esq.
                                 14                                                   Attorneys for Plaintiff, SEDGWICK
                                                                                      CLAIMS MANAGEMENT SERVICES, INC.
                                 15                                                   for STARSTONE NATIONAL INSURANCE
                                                                                      COMPANY as real party in interest
                                 16

                                 17

                                 18

                                 19

                                 20
                                 21

                                 22

                                 23

                                 24

                                 25

                                 26
                                 27

                                 28
                                                                                   5
                                                                      COMPLAINT FOR SUBROGATION
